 

 

i '
ce TNS

IN THE UNITED STATES DISTRICT COURT FOR THE
aha tie 9
SOUTHERN DISTRICT OF GEORGIA IBI9 DEC 26 AM 11: 38

AUGUSTA DIVISION
CLERK. M-RW
“sol

SHERECIA WILLIS, Individually, *
and C.W., a Minor Child, by and *
Through James S; Murray, *
Guardian Ad Litem, *
*

Plaintiffs, *

*

Wis * Gy 117-015

*

UNITED STATES OF AMERICA; *
VENKATESAN GORANTLA, M.D.; *
AUGUSTA HOSPITAL, LLC d/b/a ie
TRINITY HOSPITAL OF AUGUSTA; *
and AUGUSTA PHYSICIAN x
SERVICES, LLC, *
*

Defendants. *

ORDER

Before the Court is Plaintiffs’ Verified Petition to Approve
Settlement as to Defendants Augusta Hospital, Augusta Physician[]
Services, and Venkatesan Gorantla,! Attorney-Client Contract, and
Disbursement of Settlement Funds, and Motion to Seal Court Files.?
(Doc. 222.) Because Plaintiff C.W. is a minor, the Court must

approve the settlement agreement and payment of counsel fees and

 

1 The Court refers to the three moving defendants as “Augusta Defendants.”

2 Although the current settlement is between Plaintiffs and Augusta Defendants
only, “[c]ounsel for all Defendants have authorized Plaintiffs to represent to
this Court that they do not oppose the instant motion.” (Mot. to Seal & Approve
Settlement, Doc. 222, {1 4.) Plaintiffs and Defendant United States also
“notiff{ied] the Court that a compromise settlement agreement in principle has
been reached, contingent upon approval from the requisite Department of Justice
official.” (Nov. 15, 2019 Notice, Doc. 223; see also Mot. to Seal & Approve
Settlement, @I 4.)

 
 

 

 

other expenses out of the settlement fund. LR 17.1, SDGa. For
the following reasons, the Court DENIES Plaintiffs’ motion as to
their request to seal and DENIES WITHOUT PREJUDICE Plaintiffs’

motion as to their request to approve the settlement agreement.

I. DISCUSSION

Plaintiffs request that the Court “permanently seal the
Attorney-Client Contract, Settlement Agreement, Settlement
Disbursement Statement, and the terms of the Structured
Settlement” (collectively, “Settlement Documents”).3 (Mot. to Seal
& Approve Settlement, 7 10 (emphasis omitted) .) Plaintiffs move
to seal these documents because: ({1) “There is an inherent
expectation of privacy with regard to the terms and conditions of
settlements reached between private parties to civil lawsuits”;
(2) “{A]s an express condition of the settlement, the parties

agreed that the amount of the settlement will remain confidential

from disclosure”; and (3) “[T]he harm to the privacy rights of a

 

3 Elsewhere in the motion, Plaintiffs request that the Court seal “Exhibits A

through F.” (Mot. to Seal & Approve Settlement, at 6.) The Court notes that
Exhibit A is the Court’s public October 8, 2019 Order appointing James S. Murray
as C.W.’s guardian ad litem. (Order, Doc. 221.) The Court finds no reason to

seal this already public document and assumes Plaintiffs’ motion to seal does
not pertain to Exhibit A. Furthermore, Exhibits E and F offer no information
in addition to what is in the motion; they are letters from the Georgia
Department of Community Health and U.S. Department of Veterans Affairs,
respectively, showing that neither department provided Plaintiff C.W. medical
assistance. (Cf. Mot. to Seal & Approve Settlement, 11 9, 9 (consecutive
paragraphs numbered “9”).) The Court finds no reason to seal Exhibits E and F.
If refiled, however, any use of C.W.’s name should be redacted and replaced
with C.W.’s initials as required by Federal Rule of Civil Procedure 5.2(a).
The Court focuses its remaining analysis on whether it is proper to seal Exhibits
B through D, the Settlement Documents.

 
 

 

minor clearly and unequivocally outweighs any perceived public
interest.” (Id.)
A. Expectation of Privacy

As to Plaintiffs’ first argument, it is true that, generally,
settlement agreements are private. Because the Court must review

the Settlement Documents, however, they are judicial records. Webb

v. CVS Caremark Corp., No. 5:11-CV-106 (CAR), 2011 WL 6743284, at

 

*1 (M.D. Ga. Dec. 23, 2011); see also Jessup v. Luther, 277 F.3d

 

926, 929-30 (7th Cir. 2002); Keemar _v. Avco Corp., No. 6:06-cv-

 

448-Orl-22DAB, 2007 WL 2696571, at *2 (M.D. Fla. Sept. 11, 2007)
(“By filing the suit, the matter became this [c]lourt’s business,
and this [c]ourt conducts business publically. Having chosen to
pursue a claim in a public court, [the] [p]laintiff must take the
burdens of such forum, as well as its benefits.”).

“There is a common-law presumption that judicial records are
public documents.” Hesed El v. Poff, No. CV 118-079, 2018 WL
4688720, at *1 (S.D. Ga. Sept. 29, 2018) (citation omitted); see
also Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978);
Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304,
1311 (llth Cir. 2001). Consequently, the Settlement Documents are
subject to the presumption of public access. As such, Plaintiffs’
argument that the Settlement Documents should be sealed simply
because they are part of a private settlement agreement is

unpersuasive.

 
 

 

B. Confidentiality Agreement

Plaintiffs’ second argument is likewise unconvincing.
Neither the confidentiality clause in the Settlement Agreement nor
the fact that Plaintiffs and Augusta Defendants agreed that the
Settlement Documents should be sealed is a compelling reason to

grant the motion. See Brown v. Advantage Eng’g, Inc., 960 F.2d

 

1013, 1016 (11th Cir. 1992) (“It is immaterial whether the sealing
of the record is an integral part of a negotiated settlement
agreement between the parties, even if the settlement comes with
the court’s active encouragement. Once a matter is brought before
a court for resolution, it is no longer solely the parties’ case,
but also the public’s case.”); Eigenberer v. Tokyo Statesboro GA,
LLC, No. CV617-160, 2018 WL 2065942, at *2 (S.D. Ga. May 3, 2018)
(“[T]he [c]ourt needs far more than the parties’ agreement that
the settlement agreement should be sealed.”); see also Goesel v.

Boley Int’l (H.K.) Ltd., 738 F.3d 831, 835 (7th Cir. 2013).

 

C. C.W.’s Privacy Interests

Plaintiffs’ third argument is the only reason appropriately
raised for sealing the Settlement Documents. The “presumption
that criminal and civil actions should be conducted publicly” “is
instrumental in securing the integrity of the process.” Chicago
Tribune, 263 F.3d at 1311. The presumption, however, “may be
overcome by a showing of good cause, which requires ‘balancing the

asserted right of access against the other party’s interest in

 
 

 

keeping the information confidential.’” Romero v. Drummond Co.,
480 F.3d 1234, 1246 (llth Cir. 2007) (quoting Chicago Tribune, 263
F.3d at 1309). “Whether good cause exists is decided by the nature
and character of the information in question.” Id. (quoting
Chicago Tribune, 263 F.3d at 1315).

In some cases “involving . . . ‘the privacy of
children,’ . . . the interest in secrecy is compelling.”
Eigenberger, 2018 WL 2065942, at *2 (quoting Jessup, 277 F.3d at

928); see also Clark v. Bamberger, No. 1:12CV1122-MHT (WO), 2016

 

WL 1183180, at *2 (M.D. Ala. Mar. 28, 2016) (Protecting a minor’s
privacy is “undoubtedly an important concern.”). To weigh in favor
of keeping information about minors secret, the information
generally must be more than the amount of money received in a
settlement. See Wilson v. Am. Motors Corp., 759 F.2d 1568, 1571
n.4 (llth Cir. 1985) (per curiam). For example, a minor’s interest
in privacy is more compelling when the documents would “expose
confidential educational, medical, or mental-health information.”
Clark, 2016 WL 1183180, at *3, In one case, the Eastern District
of North Carolina found that the settlement amount implied
sensitive information about the minors, which, in part, warranted
sealing the settlement agreement. Mears v. Atl. Se. Airlines,
Inc., No. 5:12-CV-613-F, 2014 WL 5018907, at *2 (E.D.N.C. Oct. 7,

2014). Specifically, the court stated that the amount of the

 
 

 

settlement implied:

[T]he relative severity and expected duration of each

minor’s emotional and mental injuries (or lack thereof)

in comparison to the other family members, and therefore

may expose the minors to potential public ridicule and

embarrassment in the community and could later make it

more difficult for them to obtain employment.

Id. The court in Mears also found that the settlement itself
contained “highly sensitive medical information” and noted that a
previously filed complaint contained the minors’ full names. Id.
But cf. Clark, 2016 WL 1183180, at *3 (finding the “financial
information in the settlement would expose nothing about the
children other than the amount of money they were to receive” and
that the case was settled and stating that the parties “do not
explain or offer any evidence showing how [disclosing the
settlement] could cause injury, or what type of injury they
fear — physical emotional, or other.”)}.

Is it also relevant that Federal Rule of Civil Procedure 5.2
offers minors in federal court a barrier of protection by requiring
use of minors’ initials in all public documents. “Going beyond
this level of protection, courts have sealed proceedings and
documents, including settlements, in litigation that exposes
sensitive information about a child that could harm the child’s
future educational or employment prospects or that could cause the

child great trauma or embarrassment.” Clark, 2016 WL 1183180, at

*2.

 
 

Plaintiffs — who are required to “make a particular and
specific demonstration of fact showing that disclosure would
result in an injury sufficiently serious to warrant
protection” — fail to point to anything within the Settlement

Documents showing potential injury to C.W, Thomas v. Houston

 

Healthcare Sys. Inc., No. 5:17-cv-386(MTT), 2019 WL 5850547, at *2

 

 

(M.D. Ga. May 24, 2019) (“[C]onclusory assertions of possible
harm... do not show good cause.”). On its own, the Court
examined the documents and found the only information concerning
c.W. relates to the settlement amount. Unlike in Mead, the
Settlement Agreement contains no sensitive medical information nor
has the minor’s full name been revealed. Of note, the extensive
public docket in this case is replete with sensitive information
regarding C.W., including numerous expert reports, which no party
has sought to seal. The Court fails to see how, in this case, the
settlement amount alone reveals such sensitive information about

C.W. that it overcomes the public’s right of access.

II. CONCLUSION
For the foregoing reasons, the Court DENIES Plaintiffs’
motion as to their request to seal and DENIES WITHOUT PREJUDICE
Plaintiffs’ motion as to their request to approve the settlement
agreement. (Doc. 222.) Plaintiffs and Augusta Defendants may

move forward with settlement by filing on the public docket a

 
 

 

motion for approval of the Settlement Agreement with unredacted
Exhibits A through F attached.? Should Plaintiffs and Augusta
Defendants wish to withdraw from the Settlement Agreement as a
consequence of this decision, they shall file a joint statement to
that effect.

ORDER ENTERED at Augusta, Georgia, this BOP xx of December,

2015:

   
 

 

 

HALL, CHIEF JUDGE
TATES DISTRICT COURT
DISTRICT OF GEORGIA

  
 

UNITED

 

4 The Parties may redact the documents as necessary to comply with Federal Rule
of Civil Procedure 5.2(a).

 
